Citation Nr: 0711452	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for migraine headaches, claimed as 
secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1949 to October 
1952.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.     

This decision reopens the previously denied and final service 
connection claim.  The reopened claim is REMANDED to the RO, 
via the Appeals Management Center, in Washington, D.C., for 
further evidentiary development.

On another matter, in June 2003, the veteran filed a claim 
seeking increased ratings for bilateral sensorineural hearing 
loss and tinnitus.  In March 2004, the RO increased the 
rating for hearing loss from 20 percent to 30 percent, 
effective June 27, 2003.  A 10 percent rating has been in 
effect for tinnitus since July 6, 2001.  The RO has not, to 
date, adjudicated the June 2003 tinnitus increased rating 
claim.  This matter is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  On May 20, 2002, the RO notified the veteran of the 
initial (May 2002) denial of service connection for 
headaches, and of his appeal rights.  No appeal was 
initiated.

2.  Evidence submitted after May 2002, concerning the 
veteran's headaches, is not cumulative or redundant; relates 
to an unestablished fact necessary to substantiate the claim; 
and raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since May 
2002, on the issue of service connection for migraine 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).  Evidence submitted to reopen is generally 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam).  All evidence received since the 
last final disallowance is considered.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

In March 2002, the veteran filed his original claim of 
entitlement to service connection for headaches, claimed as 
secondary to service-connected tinnitus, although, at that 
time, he did not specifically claim he had migraine 
headaches.  In May 2002, the RO denied the claim.  A May 20, 
2002 letter notified him of the decision and of his appeal 
rights, but he did not initiate appeal.    

The veteran took no further action with respect to claimed 
headaches until July 2003, when he sought to reopen the 
claim.  In March 2004, the RO determined that new and 
material evidence was submitted to reopen the claim, but 
denied the reopened claim on its merits.  Appeal to the Board 
was then perfected.    

Based on the foregoing, the May 2002 rating decision is the 
last final decision on the issue of service connection for 
headaches, which, in June 2003, the veteran specified was 
migraine in type.  New and material evidence must have been 
received after May 2002, to enable the Board to reopen the 
claim and have jurisdiction to review the underlying service 
connection claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).

New and material evidence has been added to the record after 
May 2002.  The May 2002 denial of service connection was 
based in large part on the determination that the record did 
not demonstrate a confirmed diagnosis of migraine headaches 
shown to be etiologically related to tinnitus.  Private 
medical evidence dated after May 2002, submitted to support 
the present appeal, indicates that the veteran has "severe" 
headaches, "migraine in nature," which could be associated 
with noise exposure in service.  Such evidence is new as it 
was not of record when the claim was initially denied in 
2002.  It also is material to the extent that it suggests a 
chronic malady, which is a criterion for service connection.  
Thus, having determined that new and material evidence has 
been submitted, the Board reopens the claim.  The appeal is 
granted only to that extent.

The Board need not decide whether VA complied with duties to 
notify, including notice of the governing "new and material 
evidence" standard and what evidence is needed to reopen (38 
C.F.R. § 3.156(a) (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006)) or to assist, on the issue of whether new and 
material evidence has been presented to reopen the claim.  As 
it is taking favorable action by reopening the claim, any 
notice defect concerning what is needed to reopen the claim 
is harmless error.  See generally Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); 38 C.F.R. 
§ 20.1102 (2006).


ORDER

New and material evidence having been added to the record on 
the issue of service connection for migraine headaches, 
claimed as secondary to service-connected tinnitus, the 
previously denied claim is reopened and is granted only to 
that extent.


REMAND

Having reopened the previously denied claim of entitlement to 
service connection for migraine headaches, the Board has 
jurisdiction to review the underlying service connection 
claim based on a review of the entire record.  However, 
having done so, it concludes that additional evidentiary 
development, primarily in the form of a VA compensation and 
pension (C&P) examination, is needed before the reopened 
claim can be adjudicated on its merits.  VA provided the 
veteran a C&P examination, in September 2003.  However, the 
report of that examination does not reflect a clear etiology 
opinion, and a follow-up evaluation is in order.  More 
specifically, the examiner said, in pertinent part:

[I]t is this examiner's opinion that [the 
veteran's] tinnitus is not the etiology of 
chronic tension type headaches as tinnitus 
is a symptom and not a diagnosis.  It is 
my opinion that his tinnitus is 
potentially related to his headaches 
however not the etiology.  I would favor 
referral to an appropriate headache 
specialist for work-up of this condition 
for elu[c]idation of an etiology to both 
his tinnitus as well as headaches.  

In the Board's view, the most reasonable, and certainly, most 
favorable, interpretation of the above-quoted portion of the 
C&P examination report is that there is a possible connection 
between the veteran's tinnitus symptoms and chronic 
headaches, bearing in mind that tinnitus is a service-
connected disability in this case.  That interpretation also 
is most consistent with private clinical records (Dr. Vargas) 
submitted to date.  However, a decision on service connection 
would require a more definite opinion on whether there is an 
etiological link between tinnitus and the veteran's reports 
of chronic headaches.  The C&P examiner himself suggested 
that further evaluation may be warranted.      

In concluding that further C&P examination should be 
afforded, the Board has taken into consideration prior 
adjudication history, which includes the grant of service 
connection for both hearing loss and tinnitus, and as well, 
prior determination that the veteran's service medical 
records are not available due to their likely destruction in 
a fire while those records were in the custody of the federal 
government. 

Finally, the record indicates that the veteran received VA 
medical treatment as of mid-2002, before he filed his June 
2003 claim seeking to have the issue of service connection 
for headaches readjudicated.  The veteran may have had more 
recent VA treatment.  Any such records may be relevant to the 
veteran's claim and should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the reopened claim is REMANDED for the following 
actions:

1.  Ask the veteran whether there exists 
any other evidence, medical or lay, VA or 
non-VA, concerning his headaches claim, 
and in particular, medical evidence of 
diagnosis of migraine headaches or 
discussing any link between tinnitus and 
headaches.  If so, he should identify the 
sources of such evidence to enable VA to 
assist him in securing them.  If he does 
so, undertake appropriate development 
consistent with the duty to assist.  
Advise him that he may submit any such 
evidence himself if he believes it is 
pertinent to his claim.  The letter sent 
to the veteran in response to this 
directive should include notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The record indicates that the veteran 
received VA medical treatment as of mid-
2002, before he filed his June 2003 claim 
seeking to have the issue of service 
connection for headaches readjudicated.  
Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

3.  After completing the above, schedule 
the veteran for an appropriate VA medical 
examination by a medical doctor, 
preferably a neurologist, to determine 
what specific diagnosis or diagnoses 
is/are warranted with respect to the 
veteran's reports of chronic, migraine 
headaches.  For each diagnosis, the 
examiner should state whether it is at 
least as likely as not (by a probability 
of 50 percent), that the diagnosed 
condition is etiologically related to 
military service, and in particular, 
service-connected tinnitus.    

Make the veteran's claims file available 
for the examiner's review.  

The examiner is asked to fully support any 
etiology opinion given with rationale 
therefor, including a discussion of 
pertinent medical history and present 
clinical findings.     

4.  After completing the above, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond to it.  Then, if 
in order, return the appeal to the Board.

The veteran is advised that the failure to appear for a VA 
examination, if scheduled, could result in a denial of the 
claim unless good cause is shown.  38 C.F.R. § 3.655 (2006).  
He has the right to submit additional evidence and argument 
on the matter(s) remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


